Citation Nr: 1828350	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  13-18 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a right leg disorder, to include aggravation of residuals of pre-existing gunshot wound disability.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to September 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO), which, in part, denied reopening a previously denied claim for service connection for a right leg disorder.

In September 2016, the Board reopened the previously denied claim for service connection and remanded the claim on the merits for further development.  In December 2017, the Agency of Original Jurisdiction (AOJ) continued to deny the claim on appeal in a supplemental statement of the case (SSOC).  The appeal is now ready for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the claim.

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall, 11 Vet. App. at 271.

A January 2017 VA examination report reflects review of the Veteran's service treatment records (STRs).  The VA examiner noted visits for right knee pain in January 1966, normal x-rays of the right knee in January 1966, a physical profile report in January 1966 for a right knee sprain, a right leg injury in August 1967, a June 1968 sick visit note that mentioned the Veteran suffered a gunshot wound with right thigh fracture in 1964 when he was a civilian and re-injured his right lower extremity in 1966 during active duty, and an undated x-ray report when the Veteran was 21 years old that reflected negative left knee and healed right mid-femur fracture with metallic foreign body at the area of fracture.  The examiner also noted post-service bilateral knee x-rays in October 2004 that showed severe osteoarthritis, right greater than left, with almost destruction of the medial meniscus bilateral; and an April 2005 x-ray of the right hip revealing chronic changes with arthritis.  The examiner opined that the Veteran's right leg disorder clearly and unmistakably existed prior to service, and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner noted that bilateral knee x-rays during service were normal, and that an in-service x-ray of the right femur reflected a healed fracture.  As such, the examiner found that the injury from the gunshot wound was already healed during military service, and that there was no evidence of any sick visit that indicated worsening of the gunshot wound or the healed fracture of the right femur.

However, the Board notes that a June 1968 STR reflects an impression of probable chronic traumatic synovitis, to rule out cartilage injury; and a July 1968 orthopedic evaluation noted stiffening of right knee with prolonged standing, giving out with walking, and occasional pain.  Notably, x-rays in July 1968 revealed decreased joint space in the right knee, and the physician recommended a T-3 profile.  In addition, the Veteran provided lay statements that he was asymptomatic when he enlisted and experienced continued pain since his in-service injury.  As such, a remand is necessary obtain a new medical opinion from a physician to address the Veteran's lay statements of continuity of symptomology and the July 1968 in-service x-rays reflecting decreased joint space in the right knee.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion from a physician as to the nature and etiology of the Veteran's right leg disorder.  The Board notes that the Veteran has been diagnosed with right knee chondromalacia patella, chondromalacia femoral and tibial condyles, right knee degenerative joint disease, and right knee total replacement.

The physician must review the Veteran's claims file to become familiar with the relevant medical history. 

The physician should offer an opinion on the following:

(1) Did the Veteran's gunshot wound residuals clearly and unmistakably (undebatably) pre-exist active service?

(2) If so, were the Veteran's gunshot wound residuals clearly and unmistakably (undebatably) not aggravated by active service?

(3) Is it at least as likely as not (50 percent or greater probability) that any right leg disability had its onset in, or is otherwise related to, active military service. 

The physician must specifically address the following: (1) the Veteran's STRs, including the entrance examination noting normal lower extremities, June 1968 records showing reports of a pre-service gunshot wound to right thigh with a re-injury while in Vietnam, and a July 1968 x-ray report noting decreased joint space in the right knee; (2) the Veteran's lay statements regarding his symptoms during service and thereafter; (3) private medical records; and (4) VA treatment records.

2.  After completing any additional development deemed necessary, readjudicate the claim for service connection.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC), which addresses all of the evidence obtained after the issuance of the last statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




